                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                CHAPTER 13
Alexandra Thebaud                                                CASE NO. 21-42970-MAR
                                                                 JUDGE MARK A RANDON
Debtor                                   /


             TRUSTEE'S OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN
      Now Comes the Chapter 13 Trustee, KRISPEN S. CARROLL, and files her objections

pursuant to E.D. Mich. LBR 3015-3(a) and opposes confirmation of the Chapter 13 Plan where it

does not comply with Bankruptcy Code provisions, 11 U.S.C. §§ 1325, 1322, other applicable

provisions of Title 11 Chapter 13 and Local Bankruptcy Rules, as follows:


         1. Trustee requests that debtor clarify in any Order Confirming Plan that the escrow
             shortage owed to Wells Fargo will be paid directly by the debtor.

         2. Trustee questions the special treatment of the University of Michigan Credit Union in
             Class 8 of the Chapter 13 Plan for two "Cross-Collateralized Loans" as providing
             preferential treatment which may unfairly discriminate against all other general
             unsecured creditors contrary to 11 U.S.C. §§1322(a)(3) and 1322(b)(1). Trustee
             notes that the debtor testified at the §341 First Meeting of Creditors that the basis
             for the treatment is that her mother is on the account; however, the Proofs of Claim
             filed by the creditor do not reflect debtor's mother as a co-signor or that the
             obligations are secured by her mother's account.

         3. Trustee questions debtor’s valuation of the real property on Schedule A and
             requests a recent real property tax bill with State Equalized Value statement and
             any other documentation upon which debtor relies, as it may affect the best interest
             of creditors pursuant to 11 U.S.C. § 1325(a)(4). Trustee further requests a copy of
                                                                          Page 1 of 3
         21-42970-mar    Doc 24    Filed 05/24/21   Entered 05/24/21 16:58:10   Page 1 of 3
            the deed by which debtor obtained title to the real property and copies of deeds
            for any subsequent transfers.

        4. Trustee requests two years of statements for the IRA account.

        5. Trustee objects to debtor’s failure to disclose her right to receive child support on
            Schedule B and the income on Schedule I. Trustee requests amendment of same.


   Wherefore, the Chapter 13 Trustee prays this Honorable Court deny confirmation of the
debtor's Chapter 13 Plan and for other and further relief as the Court deems appropriate,
including dismissal.

Dated: May 24, 2021                         OFFICE OF THE CHAPTER 13 TRUSTEE -DETROIT
                                            KRISPEN S. CARROLL, CHAPTER 13 TRUSTEE

                                            /s/ KRISPEN S. CARROLL-mcs
                                            Krispen S. Carroll (P49817)
                                            Margaret Conti Schmidt (P42945)
                                            719 Griswold Street, Ste 1100
                                            Detroit, MI 48226
                                            (313) 962-5035
                                            notice@det13ksc.com




                                                                         Page 2 of 3
         21-42970-mar   Doc 24    Filed 05/24/21   Entered 05/24/21 16:58:10   Page 2 of 3
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                  CHAPTER 13
Alexandra Thebaud                                                  CASE NO. 21-42970-MAR
                                                                   JUDGE MARK A RANDON
Debtor                                     /


                                     CERTIFICATE OF MAILING
I hereby certify that on the date indicated below, I electronically filed TRUSTEE'S OBJECTIONS
TO CONFIRMATION OF CHAPTER 13 PLAN with the Clerk of the Court using the ECF system
which will send notification of such filing to the following:

             FREGO AND ASSOCIATES
             23843 JOY ROAD
             DEARBORN HEIGHTS, MI 48127


 May 24, 2021                                  /s/ Shannon Horton
                                               SHANNON HORTON
                                               For the Office of the Chapter 13 Trustee-Detroit
                                               719 Griswold Street, Ste 1100
                                               Detroit, MI 48226
                                               (313) 962-5035
                                               notice@det13ksc.com




                                                                           Page 3 of 3
         21-42970-mar     Doc 24    Filed 05/24/21   Entered 05/24/21 16:58:10   Page 3 of 3
